JUDGMENT

PER CURIAM.
Upon consideration of the motion of appellant Brent Taylor to govern future proceedings and to remand the case with direction concerning discovery and issue preclusion; and the motion of appellee Robert A. Sturgell to govern future proceedings and to remand the case for further proceedings consistent with the Supreme Court’s decision and the notice of appellee Fairchild Corporation of joinder *86therein; and in light of the vacatur by the Supreme Court of this court’s June 22, 2007 judgment, it is
ORDERED that appellant’s motion be denied. It is
FURTHER ORDERED that appellee’s motion be granted. It is
FURTHER ORDERED and ADJUDGED that this case be remanded to the district court for further proceedings consistent with the Supreme Court’s opinion in Taylor v. Sturgell, — U.S. -, 128 S.Ct. 2161, 171 L.Ed.2d 155 (2008).
The Clerk is directed to issue the mandate forthwith.